NONPRECEDENTIAL DISPOSITION
                                 To be cited only in accordance with
                                         Fed. R. App. P. 32.1



                     United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                    Submitted October 7, 2010∗
                                     Decided October 12, 2010


                                                Before

                                FRANK H. EASTERBROOK , Chief Judge

                                RICHARD A. POSNER, Circuit Judge

                                DAVID F. HAMILTON, Circuit Judge


No. 10-3144                                                       Appeal from the United
                                                                  States District Court for the
SYLVESTER THOMAS,                                                 Eastern District of Wisconsin.
      Plaintiff-Appellant,
                                                                  No. 10-C-314
                v.                                                William C. Griesbach, Judge.

J.B. VAN HOLLEN, et al.,
       Defendants-Appellees.

                                                 Order

       This appeal is functionally identical to one we resolved less than three months
ago. Thomas v. Van Hollen, No. 10-2100 (7th Cir. July 23, 2010) (non-precedential
disposition). After receiving our order, Thomas filed in the district court a “Motion to
Amend and Re-Allege”. The motion is not based on any of the federal rules, though
Thomas does refer to a mysterious “Common Law Procedure Act of 1852 15+16 Vict
ch. 76§64”. The district court denied the motion, observing that apart from procedural
obstacles it suffered from the same flaw as the original complaint: although Thomas
asserts that he was attacked by another inmate, he does not allege the sort of


∗ This successive appeal has been submitted to the original panel under Operating Procedure 6(b). After
examining the briefs and the record, we have concluded that oral argument is unnecessary. See Fed. R.
App. P. 34(a); Cir. R. 34(f).
No. 10-3144                                                                   Page 2

knowledge by the guards that would support liability. See Farmer v. Brennan, 511 U.S.
825 (1994). Thomas has filed another appeal.

        Our prior decision relied on Farmer; Thomas continues to ignore that decision.
His latest appellate brief is no better than his last. We told Thomas in July that his
position was frivolous and that, if he did not desist, he would be ordered to pay
sanctions—and, if he did not pay, he would be subject to a filing bar under Support
Systems International, Inc. v. Mack, 45 F.3d 185 (7th Cir. 1995). We concluded: “If Thomas
wants to retain the right to pursue serious grievances, he must immediately desist from
all frivolous litigation, and in particular he must not repeat contentions that the judiciary
has already told him are unwarranted.”

       Thomas has done precisely what we told him he must not do: Repeat arguments
already held to be frivolous. His current brief does not mention our advice or attempt
to deal with any of the substantive problems identified in our order. It has become clear
that Thomas is incorrigible.

       We therefore give Thomas 14 days to show cause why he should not be fined
$2,500 for his persistently frivolous litigation.

                                               AFFIRMED; ORDER TO SHOW C AUSE ENTERED.